—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of three counts of assault in the second degree (Penal Law § 120.05 [3], [7]). He was sentenced to concurrent terms of incarceration of six years, to be served consecutively to a term of incarceration that defendant was serving when the underlying crimes were committed. Defendant became involved in a fight with another inmate on May 14, 1998 and he injured two Herkimer County correction officers who were trying to break up the fight. Defendant was indicted on March 11, 1999 and arraigned on the indictment on March 30, 1999. We conclude that County Court did not abuse its discretion in denying the pro se motion of defendant to dismiss the indictment on the ground that his right to a speedy trial was denied (see, CPL 30.20, 30.30; People v Tara*901novich, 37 NY2d 442, 445). We reject the contention of defendant that his ability to defend himself against the charges was compromised because of preindictment delay (see, People v Taranovich, supra, at 447; People v Gayle, 167 AD2d 927, 928, Iv denied 77 NY2d 838). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Herkimer County Court, Kirk, J. — Assault, 2nd Degree.) Present — Green, J. P., Hayes, Scudder, Kehoe and Burns, JJ.